Citation Nr: 0405444	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin problems, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hair loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability (other than PTSD) including insomnia, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for digestive problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

9.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to March 
1992; his service included a tour of duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Houston, Texas.  The veteran filed a notice of disagreement 
with this decision in October 2001, and the RO issued a 
statement of the case in December 2001.  The veteran 
perfected the appeal by filing a substantive appeal in April 
2002.

The issues of entitlement to service connection for multiple 
joint pain, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, as well as entitlement to service connection for PTSD 
are deferred pending further development.  This case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied claims 
for service connection for skin problems, hair loss, 
headaches, chronic fatigue, a psychiatric disability (other 
than PTSD), insomnia, memory loss and digestive problems.  
Although notified of that denial in February 1998, the 
veteran did not appeal that decision and it is final.

2.  The evidence submitted since the RO's September 1997 
decision denying service connection for skin problems, hair 
loss, headaches and chronic fatigue is cumulative or 
redundant of evidence previously considered, or it is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The evidence associated with the claims file since the 
RO's September 1997 decision denying service connection for a 
psychiatric disability (other than PTSD) including insomnia, 
memory loss and gastrointestinal problems was not previously 
before agency decision makers, and is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1997 
determination, in which the RO denied service connection for 
skin problems, hair loss, headaches and chronic fatigue, is 
not new and material, and these claims are not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  Evidence received since the final September 1997 
determination, in which the RO denied service connection for 
a psychiatric disability (other than PTSD) including 
insomnia, memory loss and gastrointestinal problems, is new 
and material, and these claims are reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §  3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C. § 5103A(f).    

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, NO. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In regard to the claims to reopen, VA has fulfilled its duty 
to inform the appellant of the type of evidence necessary to 
reopen these claims.  RO letters dated in January 2001 and 
March 2001 (both prior to the rating decision being 
appealed), as well as the December 2001 statement of the case 
and January 2003 supplemental statement of the case, 
collectively informed the appellant of the applicable laws 
and regulations including claims to reopen, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  Specifically, in the 
January 2001 letter, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments such as VA medical records and military service 
records.  In the March 2001 letter, the RO informed the 
veteran of the type of medical and non-medical evidence he 
could submit in support of his claims.  In fact, as will be 
explained in the decision below, the veteran did submit 
additional medical evidence pertinent to his appeal.    

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claims on appeal.  See McKnight v. 
Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In this regard, the 
veteran stated in the April 2002 substantive appeal that his 
claim was ready to be forwarded to the Board and he asked 
that it be immediately forwarded to the Board.  Under these 
circumstances, the Board finds that adjudication of the claim 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Here, the last final denial pertinent to the claims for 
service connection for skin problems, hair loss, headaches, 
chronic fatigue, a psychiatric disability (other than PTSD), 
insomnia, memory loss and digestive problems was the RO's 
September 1997 denial of service connection.  The veteran was 
notified of that determination, but he did not initiate an 
appeal by filing a timely notice of disagreement.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Although not clearly 
articulated by the RO, it appears that in the August 2001 
rating decision the RO effectively determined that new and 
material evidence had been received to reopen the veteran's 
claims for these disabilities.  The RO then proceeded to deny 
the claims on the merits.  However, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Skin Disability, Hair Loss, Headaches, Chronic Fatigue 

Evidence considered at the time of the September 1997 
decision with respect to the veteran's claims for service 
connection for skin problems, hair loss, headaches and 
chronic fatigue includes the veteran's service discharge 
record (DD Form 214) showing that he served in Southwest Asia 
from December 14, 1990, to May 5, 1991.  It also includes his 
service medical records showing no treatment or complaints 
for these conditions, with the exception of headaches.  
Regarding headaches, these records show that the veteran was 
treated for a headache complaint on one occasion in July 1983 
after being hit on the left side of his forehead while 
playing basketball.  He was diagnosed as having headache 
secondary to trauma and was prescribed Tylenol and ice.  
These records also include an Occupational Health History 
form dated in July 1990 wherein the veteran denied 
experiencing frequent or severe headaches or skin rash or 
irritation due to work exposure.  Additional evidence 
included a Persian Gulf Registry Examination report showing 
that the veteran was given a VA consultation referral to 
dermatology, and VA examination reports dated in February 
1997 and April 1997.  The April 1997 VA examination report 
reflects a diagnosis of chronic daily headaches with 
characteristics of both tension and vascular headaches.  

Evidence associated with the claims file since the 1997 
decision includes private medical records dated during the 
veteran's period of active duty service, but which are devoid 
of treatment or complaints related to the veteran's skin 
problems, hair loss, headaches or chronic fatigue.  Also 
considered were postservice private medical records, a July 
2000 VA examination report, and an April 1998 VA outpatient 
record - all unrelated to the veteran's claimed skin 
problems, hair loss and chronic fatigue.  As to headaches, 
although an April 1998 VA outpatient record contains a 
diagnosis of migraine headaches, there is no medical evidence 
relating this diagnosed disability to the veteran's period of 
service.

In short, no competent evidence has been presented to 
document the existence of any skin problems, hair loss, 
headaches or chronic fatigue that had an onset in service or 
is otherwise related to the veteran's period of service, to 
include his service in the Persian Gulf.  38 C.F.R. §§ 3.303, 
3.317.

Thus, the evidence submitted since the September 1997 RO 
decision cannot by itself or in combination with evidence 
previously assembled be reasonably held to be so significant 
that it must be considered in order to decide fairly the 
merits of the claims to reopen for service connection.  See 
38 C.F.R. § 3.156.  Accordingly, the Board must conclude that 
new and material evidence to reopen the veteran's previously 
denied claims for service connection for skin problems, hair 
loss, headaches and chronic fatigue have not been submitted, 
and the benefits sought on appeal must be denied.

Psychiatric Disability (other than PTSD) including Insomnia, 
Memory Loss, Digestive Problems

As outlined above, evidence considered at the time of the 
September 1997 decision includes the veteran's service 
discharge record (DD Form 214) showing that he served in 
Southwest Asia from December 14, 1990, to May 5, 1991.  It 
also includes his service medical records which do not show 
treatment or complaints regarding a claimed psychiatric 
disability (other than PTSD), insomnia, memory loss or 
gastrointestinal problems.  Postservice evidence included a 
January 1997 Persian Gulf Registry Examination report showing 
that the veteran was given a VA consultation referral to the 
sleep lab.  In addition, there were VA examination reports 
dated in February 1997 and April 1997 containing impressions 
of a psychiatric nature as well as memory loss, but devoid of 
opinions linking these conditions to service.  These reports 
did, however, suggest a possible nexus between the veteran's 
psychiatric problems and memory problems.  In addition, the 
RO considered lay statements from the veteran's friends and 
family attesting to these claimed ailments following service.

Evidence associated with the claims file since the September 
1997 decision includes numerous private treatment records 
showing treatment during the veteran's period of active duty 
service for gastrointestinal problems, psychiatric problems, 
and insomnia.  It also includes private hospital records 
showing that the veteran was hospitalized for 
gastrointestinal complaints following service in 1994.    

The Board finds that the evidence submitted after the 
September 1997 final adverse decision as outlined above is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  It is also material in that 
it is relevant to what the veteran had in service, and is so 
significant that it must be considered to fairly decide the 
merits of this claim.  The Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Hence, the Board finds that the criteria for 
reopening the claim for service connection for psychiatric 
problems (other than PTSD), insomnia, memory loss and 
digestive problems, have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  




ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for skin problems, hair loss, 
headaches, and chronic fatigue, to include as due to 
undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C.A. § 1117, the application to reopen 
these claims is denied.

To the limited extent that new and material evidence has been 
submitted to reopen claims for service connection for a 
psychiatric disability (other than PTSD) including insomnia, 
memory loss, and digestive problems, to include as due to 
undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C.A. § 1117, the appeal is granted.  


REMAND

Now that the veteran's application to reopen claims for 
service connection for a psychiatric disability (other than 
PTSD) including insomnia, memory loss and a gastrointestinal 
disability have been reopened, the Board finds that 
additional development is warranted before a fully informed 
decision can be made.  This is so in view of medical evidence 
both during and after service showing psychiatric and 
gastrointestinal problems, in addition to a postservice 
medical opinion relating the veteran's memory loss to his 
psychiatric problems.  Accordingly, the veteran should be 
afforded a VA examination so that a nexus opinion can be 
obtained that is based on a review of the veteran's claims 
file.  See 38 U.S.C.A. § 5103A(d).  A medical opinion should 
also be obtained with respect to the claim for service 
connection for multiple joint pain, to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.  This is so in view of the 
veteran's service medical records showing that he was treated 
for orthopedic complaints as well as postservice medical 
records of same.  

As for the veteran's claim for service connection for PTSD, 
it appears that the RO's denial is partially based on a 
finding that the claimed stressors have not otherwise been 
verified.  See generally 38 C.F.R. § 3.304(f).  In denying 
this claim, the RO pointed out that it had requested that the 
veteran provide detailed information regarding the stressors 
he attributes a PTSD diagnosis to, but that he never 
responded to this request.  However, the veteran did provide 
some stressor information in an April 2002 substantive 
appeal.  Specifically, he reported that during the Persian 
Gulf War his unit followed an infantry unit and commonly 
passed through fields of combat where the enemy lay dead and 
dismembered and where enemy equipment was on fire from 
engagements with American forces.  The veteran also said that 
he would be forwarding a "stressor letter as soon as it is 
completed with as much detailed information as I can 
recall."  

In light of the above, the RO should make an attempt to 
corroborate the stressors reported by the veteran after first 
providing him with another opportunity to provide as much 
detailed information as possible regarding the stressors.  

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  In this regard, the veteran 
should be given another opportunity to 
submit to the RO his reported inservice 
stressors in as much detail as possible, 
including pertinent dates, places and 
names.

2.  The RO should then contact the U.S. 
Armed Services Center for Research of 
Unit Records (CRUR) and request specific 
verification of the veteran's reported 
stressors. 

3.  The RO should schedule the veteran 
for a VA examination with a psychiatrist.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide all 
psychiatric diagnoses, and specifically 
comment on whether the claimed insomnia 
and memory loss are associated with any 
such psychiatric disorder or any other 
diagnosed disorder(s).  The examiner 
should also be asked to opine as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any diagnosis(es) 
is(are) related to the veteran's active 
duty service.  Regarding PTSD, if, and 
only if, a claimed stressor is verified, 
the examiner should be expressly informed 
of the verified stressor(s).  The 
examiner should also be informed that 
only the specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to the 
verified stressful event(s) or to some 
other stressor(s).

4.  The RO should also schedule the 
veteran for appropriate VA examinations 
to assess the nature and etiology of the 
claimed gastrointestinal problems and 
multiple joint pain.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner(s) should 
clearly report whether the veteran 
exhibits objective indications of chronic 
disability" (manifested by certain signs 
or symptoms) associated with his 
gastrointestinal and multiple joint pain 
complaint.  The examiner(s) clearly 
report whether the veteran's 
gastrointestinal complaints and multiple 
joint pain complaints are attributable to 
a known medical diagnosis.  If so, the 
examiner(s) should opine as to whether it 
is at least as likely as not (i.e. a 50 
percent or higher degree of probability) 
that any such diagnoses are related to 
the veteran's active duty service.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the remaining claims can be granted.  In 
reviewing the Persian Gulf War claims, 
the RO should consider all pertinent 
amended regulations.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



